Citation Nr: 9921954	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  97-34 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for tinnitus, 
currently evaluated as 10 percent disabling.

2.  Entitlement to a compensable evaluation for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel



INTRODUCTION

The veteran had active service from May 1953 to May 1955.  
This appeal arises from a May 1997 rating decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO).  In this 
decision, the RO denied a compensable evaluation for 
bilateral hearing loss and an increased evaluation in excess 
of 10 percent disabling for tinnitus.  The veteran appealed 
these determinations.  The issue of a compensable evaluation 
for bilateral hearing loss is discussed in the REMAND section 
of this decision.

In a written statement of July 1998, the veteran's 
representative apparently raised the issue of an increased 
evaluation for the veteran's service-connected residuals of a 
skull fracture with cerebral concussion.  The undersigned 
finds that this issue is not properly before the Board at the 
present time and that it is not inextricably intertwined with 
the issues on appeal.  Therefore, this matter is referred to 
the RO for he appropriate action.


FINDINGS OF FACT

The veteran currently suffers with tinnitus that is not 
alleviated with the use of hearing aids and has not resulted 
in repeated hospitalizations or marked interference with 
employment.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent disabling 
for tinnitus have not been met.  38 U.S.C.A. § 1155, 5107(a) 
(West 1991); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 
4.10, Code 6260 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background.

By rating decision of January 1956, the RO granted service 
connection for aurium tinnitus as a residual of a head 
injury.  This disability was evaluated as 10 percent 
disabling under the U. S. Department of Veterans Affairs (VA) 
Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
Diagnostic Code (Code) 6260 and the award was made effective 
from May 1955.  This 10 percent evaluation was confirmed and 
continued in a Board decision of January 1966 and in rating 
decisions of January 1972, July 1979, and January 1981.

In November 1996, the veteran filed a claim for an increased 
evaluation for his tinnitus.  It was claimed by the veteran 
that this disability had gotten worse over the years.  He 
noted that this disability had received treatment only at his 
local VA Medical Center.  

The veteran's VA treatment records were received in January 
1997.  These records were dated from August to December 1996 
and the VA Medical Center reported that there was no record 
of treatment for the veteran earlier than August 1996.  These 
records noted the veteran's repeated complaints of long-
standing ringing in both ears.

A VA audio examination was provided to the veteran in 
December 1996.  It was noted that the veteran had reported 
continuous high pitched ringing to which he had become 
accustomed in his daily life.

By rating decision of March 1997, the RO denied an increased 
evaluation in excess of 10 percent disabling for the 
veteran's tinnitus.  He appealed this decision.  A statement 
of the case (SOC) was issued in April 1997 that notified the 
veteran of the rating criteria for tinnitus found at Code 
6260.

The veteran submitted a magnetic resonance image (MRI) report 
of his brain in August 1997.  The impression was no 
cerebellopontine angle or internal auditory canal mass and 
probable cyst within the right pituitary.  In May 1998, the 
veteran submitted VA medical records dated from 1979 to 1988.  
These records noted treatment of the veteran's symptoms 
related to his skull fracture and concussive injury.  An 
audio examination of October 1978 did not report any symptoms 
of tinnitus.  In July 1998, the veteran's representative 
reported that the veteran was forced to use hearing aids 
fitted with a "masker" to help alleviate his symptoms of 
tinnitus.

In October 1998, the veteran submitted his VA treatment 
records dated from August 1997 to August 1998.  These records 
noted the veteran's continued complaints of tinnitus.  In 
August 1998, it was noted that the veteran's current hearing 
aids did not provide relief from this tinnitus.  The 
assessments included bilateral tinnitus and it was 
recommended that the veteran receive a digital hearing aid.  

A supplemental statement of the case (SSOC) was issued to the 
veteran in March 1999.  He was informed of the criteria for 
an extra-schedular evaluation found at 38 C.F.R. § 3.321(b).  
The RO again denied an increased evaluation for tinnitus.


II.  Applicable Criteria.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. §§ 4.1 and 4.2 (1998).  Also, 38 C.F.R. 
§ 4.10 (1998) provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath, 1 Vet. App. 
at 594.

To accord justice in exceptional cases where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (1998).

Effective on May 11, 1999, the rating criteria for evaluating 
tinnitus were changed.  See 64 Fed. Reg. 25208 (May 11, 
1999).  Prior to this date, tinnitus was evaluated under Code 
6260 as 10 percent disabling for persistent symptoms 
resulting from a head injury, concussion, or acoustic trauma.  
The new criteria under Code 6260 evaluated recurrent tinnitus 
as 10 percent disabling.  Neither criteria allowed an 
evaluation in excess of 10 percent for tinnitus.  38 C.F.R. 
§ 4.87 (Effective prior to and on May 11, 1999).

III.  Analysis.

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased evaluation is well-grounded if the claimant 
alleges that a disorder for which service connection has been 
granted has worsened.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  In this case, the veteran asserted that his 
service-connected tinnitus is worse than currently evaluated, 
and he has thus stated a well-grounded claim.

Initially, the undersigned notes that the criteria evaluating 
impairment of auditory acuity found at 38 C.F.R. § 4.87 was 
effectively changed on May 11, 1999.  The differences between 
the criteria at Code 6260 are noted in the above section.  
According to the U. S. Court of Appeals for Veterans Claims 
(hereafter Court), where the law or regulation changes after 
a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provided otherwise or permitted the VA Secretary to 
do otherwise and the Secretary did so.  Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).  In this instance, neither 
Congress nor the Secretary has directed which regulations are 
to be applied under the circumstances of this case.

It does not appear that the veteran has been informed of the 
new criteria regarding tinnitus.  However, this failure 
amounts to harmless error regarding this issue.  As the 
veteran is currently receiving the highest evaluation that 
was possible under either the old or new criteria, there is 
no basis on which the veteran could argue for a higher 
evaluation under either version of Code 6260.  In fact, the 
change appears to lessen the required symptomatology for a 
compensable evaluation for tinnitus from persistent to 
recurrent without allowing for a rating higher than 10 
percent for any type of symptoms.  Thus, there is no basis to 
remand this issue because of the changed criteria at Code 
6260.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The evidence of record indicates that the veteran has 
persistent tinnitus that is not alleviate with the use of 
hearing aids.  This disability has been evaluated as 10 
percent disabling under Code 6260 for many years.  This Code 
does not allow for an evaluation for tinnitus in excess of 10 
percent disabling.  Therefore, there is no authority in the 
rating schedule for an evaluation of the veteran's tinnitus 
in excess of his current award.

An extra-schedular evaluation is authorized under the 
provisions of 38 C.F.R. § 3.321(b).  Unfortunately, the 
veteran does not meet the criteria noted at this regulation.  
The rating criteria at Code 6260 contemplate the type of 
industrial and social inadaptability noted by the veteran in 
his complaints of record.  There is no evidence of record 
that the veteran's tinnitus has required repeated periods of 
hospitalization, nor has he contended that his tinnitus has 
resulted in marked interference with employment. Without this 
type of evidence, the veteran's tinnitus cannot be referred 
to the appropriate authorities for consideration of an extra-
schedular rating.

Based on the above analysis, the undersigned finds that the 
preponderance of the evidence is against a grant of an 
increased evaluation for tinnitus.


ORDER

An increased evaluation for tinnitus in excess of 10 percent 
disabling is denied.


REMAND

The veteran had an audiometry test in August 1998.  This 
report of this test appears to indicate increased pure tone 
thresholds and possible significantly increased difficulty 
with speech discrimination.  However, the August 1998 test 
report does not include an interpretation by an audiologist 
to present the test findings in a format acceptable for 
appellate review.

In addition, the RO's attention is directed to the Board's 
discussion of the Karnas case in the previous section of this 
decision.  Since the rating criteria for evaluating hearing 
loss were amended on May 11, 1999, the RO should evaluate the 
veteran's claim under both the old and new criteria to 
determine which criteria are more favorable to the claim.  
The veteran should be informed of the new rating criteria and 
the RO's determination in this matter.

In view of the foregoing, and in order to evaluate the 
veteran's claim, this matter is REMANDED to the RO for the 
following development:

1.  The RO should contact the veteran and 
request that he provide the names and 
addresses of all healthcare providers, 
including any VA medical facilities, that 
have treated his bilateral hearing loss 
from August 1998 to the present time.  
The veteran should be requested to sign 
and submit appropriate forms giving his 
consent for the release to the VA of any 
private medical records.  The RO should 
contact the named facilities and/or 
physicians and request them to furnish 
legible copies of all records of 
treatment that are not already of record.  
Once obtained, all records must be 
associated with the claims folder.

2.  Following completion of the above 
development, the veteran should be 
scheduled for a special VA audio 
examination.  The purpose of this 
examination is to determine the severity 
of the veteran's service-connected 
bilateral hearing loss.  Audiometry 
testing should be provided to the veteran 
and other such tests as the examining 
physician deems necessary.  The clinical 
findings and reasons upon which the 
opinions are based should be clearly set 
forth.  The claims folder must be made 
available to the examining physician 
prior to the examination so that he or 
she may review pertinent aspects of the 
veteran's medical history.  The examiner 
should also provide an interpretation of 
the August 1998 VA audiometry test 
results noted in the claims file.  This 
interpretation should be noted on a VA 
Form IO-2464 (Summary Report of 
Examination for Organic Hearing Loss).

3.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all opinions requested, 
appropriate corrective action is to be 
implemented.

4.  After the preceding development has 
been completed, the veteran's claim for 
an increased evaluation for bilateral 
hearing loss should be readjudicated.  If 
the determination of this issue remains 
adverse to the veteran, then he and his 
representative should be furnished an 
appropriate SSOC.  This SSOC should 
inform the veteran of the pertinent 
rating criteria for hearing loss 
effective on May 11, 1999, and the RO's 
determination of whether the old or new 
criteria is more favorable to his claim.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if appropriate.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO's to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The veteran need take no further action until he is informed.  
The purpose of this REMAND is to obtain further development 
of the record.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 

